The firm assets of Murphy & Stroud were put into the hands of a receiver, under a petition in the nature of a general creditors’ bill. "When the cause came on for final hearing, and upon a motion to distribute' money in the receiver’s bauds, it was agreed that, as to the latter, the judge should determine all questions made,, without a jury. The money was claimed by various, creditors who obtained their judgments under the petition above mentioned, April 1, 1893. Branan Bros.,, who had obtained judgment on May 19, 1892, after the appointment of the receiver but upon suit begun before such appointment, insisted that the money should be first applied to their judgment, as it was of older date than those of the other creditors mentioned. The judge held that, after paying costs and attorney’s fees to certain mortgages older than any "judgment, the money should be prorated between all the judgments; and refused to give any preference to Branan Bros.